Appeal by defendant from a judgment of the Supreme Court, Kings County (Sullivan, J.), rendered January 27, 1983, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
*670The People met their burden by proving guilt beyond a reasonable doubt and disproving the justification defense by like degree (People v Gruttola, 43 NY2d 116; People u Malizia, 62 NY2d 755). The sentence of 17 years to life imposed on the second degree murder count was only two years more than the minimum sentence pursuant to section 70.00 (subd 2, par [a]; subd 3, par [a], cl [i]) of the Penal Law, and defendant did not demonstrate circumstances meriting a reduction in sentence. Titone, J. P., Bracken, Boyers and Lawrence, JJ., concur.